DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John S. Hilten (Reg No. 52518) on 23 August 2022.

The application has been amended as follows: 

Please replace the current claim set with the following:


1.	(Currently amended) A cryptographic integrated circuit (IC) comprising:
one or more processing logics configured to generate one or more sequences of bits belonging to a set of allowed sequences;
a set of Flip-Flops (FFs) comprising two or more Flip-Flops configured to store said sequences of bits; and
one or more processing logics configured to generate a signal (SA) indicating an occurrence of a fault injection attack if a sequence of bits defined by the bits stored by the two or more FFs of the set does not belong to the set of allowed sequences,
wherein said cryptographic IC comprises at least one first FF having an output connected to an input of at least one second FF and to an input of a NOT logical gate, said NOT logical gate having an output connected to the input of said first FF.
2.	(Currently amended) The cryptographic integrated circuit (IC) of claim 1, wherein [[the]] a Hamming distance between two different sequences belonging to the set of allowed sequences is at least equal to two.
3.	(Currently amended) The cryptographic integrated circuit (IC) of claim 2, wherein the set of allowed sequences comprises two sequences, [[the]] a first sequence of the set being [[the]] a complement of [[the]] a second sequence of the set.
4.	(Currently amended) The cryptographic integrated circuit (IC) of claim 1, wherein:
the one or more processing logics configured to generate one or more sequences of bits belonging to a set of allowed sequences comprise said two or more FFs configured to store said sequences of bits, and one or more logical gates connected to generate a different sequence of bits belonging to the set of allowed sequences at each clock cycle; and
the one or more processing logics configured to generate a signal (SA) indicating the occurrence of a fault injection attack comprise one or more logical gates configured to perform logical operations to generate a predefined signal if the sequence of bits at the outputs of the two or more FFs configured to store said sequences of bits does not belong to the set of allowed sequences.
5.	(Currently amended) The cryptographic integrated circuit (IC) of claim 4, wherein at least one of the FFs has an input which is [[the]] a complement of its output.
6.	(Canceled) 
7.	(Currently amended) The cryptographic integrated circuit (IC) of claim 1 [[6]], comprising:
a first FF and a second FF to store said sequences of bits;
a NOT logical gate; and
a XNOR logical gate;
wherein:
	the output of the first FF is connected to the input of the NOT logical gate, to the input of the second FF and to a first input of the 
	the output of the NOT logical gate [[411a]] is connected to the input of the first FF;
	the output of the second FF is connected to a second input of the XNOR logical gate; and
	the signal (SA) indicating the occurrence of a fault injection attack is an output of the XNOR logical gate equal to 1.
8.	(Previously Presented) The cryptographic integrated circuit (IC) of claim 1, comprising a plurality of FFs connected on the same clock signal, the output of each of the FFs being respectively negated and connected to its input.
9.	(Currently amended) The cryptographic integrated circuit (IC) of claim 1, comprising:
an error-correcting code encoder configured to generate the one or more sequences of bits, the set of allowed sequences comprising error-free codes;
a set of FFs configured to store the one or more sequences of bits at the output of the error-correcting code encoder; and
an error-correcting code decoder configured to decode the code stored in the set of FFs and to generate the signal (SA) indicating the occurrence of a fault injection attack if said code stored in the set of FFs comprises an error.
10. (Original) The cryptographic integrated circuit (IC) of claim 9, wherein the error-correcting code is a Hamming code.
11. (Currently amended) The cryptographic integrated circuit (IC) of claim 1, comprising a security manager configured to modify the output of an execution of a cryptographic algorithm, in response to [[the]] a reception of the signal (SA) indicating the occurrence of a fault injection attack.
12. (Original) The cryptographic integrated circuit (IC) of claim 11, wherein the security manager is configured to count a total number of fault injections, and modify the output of the execution of the cryptographic algorithm, in response to the reception of the signal (SA) indicating the occurrence of a fault injection attack depending on the total number of fault injections.
13. (Original) The cryptographic integrated circuit (IC) of claim 12, wherein the security manager is configured to disable the cryptographic integrated circuit (IC), if the total number of fault injections is higher than or equal to a predefined threshold.
14. (Previously Presented) The cryptographic integrated circuit (IC) of claim 1, wherein it further comprises one or more sensors, configured to detect a global fault injection attack performed on the integrated circuit (IC).
15. (Currently amended) The cryptographic integrated circuit (IC) of claim 14, wherein said one or more sensors comprises at least one sensor selected in the group consisting of:
an analog or digital light sensor configured to detect a light or laser fault injection attack;
a voltmeter configured to detect a fault injection attack based on a modification of [[the]] a voltage of the integrated circuit (IC);
a temperature sensor configured to detect a fault injection attack based on an overheating of the integrated circuit (IC); and
a clock sensor configured to detect a fault injection attack based on a modification of the clock of the integrated circuit (IC).
16. (Currently amended) A method for detecting a fault injection attack performed on an integrated circuit (IC), said integrated circuit (IC) comprising a set of Flip-Flops (FFs), wherein the method comprises:
generating one or more sequences of bits belonging to a set of allowed sequences;
storing said sequences of bits in a set of said Flip-Flops (FFs) comprising two or more Flip-Flops; and
generating a signal (SA) indicating [[the]] an occurrence of a fault injection attack if a sequence of bits defined by the bits stored by the two or more FFs of the set does not belong to the set of allowed sequences,
wherein said a cryptographic IC comprising at least one first FF having an output connected to an input of at least one second FF.
17. (Currently amended) A computer program product for detecting a fault injection attack performed on an integrated circuit (IC), said integrated circuit (IC) comprising a set of Flip-Flops (FFs), the computer program product comprising:
a non-transitory computer-readable storage medium; and
program code stored on the non-transitory computer-readable storage medium that, when executed by one or more processors, causes the one or more processors to:
generate one or more sequences of bits belonging to a set of allowed sequences;
store said sequences of bits in a set of registers comprising two or more registers; and
generate a signal (SA) indicating [[the]] an occurrence of a fault injection attack if a sequence of bits defined by the bits stored by the two or more registers of the set does not belong to the set of allowed sequences,
wherein said a cryptographic IC comprising at least one first FF having an output connected to an input of at least one second FF.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 January 2021 and 22 January 221 have been considered by the examiner.



Allowable Subject Matter
Claims 1-5 and 7-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The above Examiners amendment incorporates subject matter previously indicated allowable into independent claim 1.  As a result of this amendment and Applicant’s previous remarks, all remaining claims are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432